internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil city church v we program name x y high school z high school b number c dollars amount d number e number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a non-exempt charitable_trust nect described in sec_4947 and also a private_foundation you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations in code sec_117 description of your request your letter indicates that you will operate a scholarship program called w w's purpose is to grant scholarships to high school seniors or current students who plan to attend or who are attending an accredited college or university and who apply for letter catalog number 58263t support w will focus on the graduating seniors at y and z in v graduating class in the range of e students and many are financially disadvantaged y and z each have a you intend to award around b first time scholarships of varying amounts depending on the availability of funds but will try to maintain a minimum level of c dollars per year per scholarship moreover your scholarships are renewable as long as certain criteria are met and these amounts could also vary depending on your net_earnings but you will also try and also maintain a minimum level of c dollars per year in addition you will adhere to the policy of giving priority to supporting existing scholarship grants you will place materials dealing with the criteria for qualifications for the scholarships and the required procedures in y and z furthermore you plan to advertise w by placing announcements in the x bulletin the announcements will specify the criteria for consideration and invite qualified applicants to apply materials will also be available at x all completed materials should be submitted through the respective high school counseling office or through the office at x specifically to be eligible for consideration an applicant must provide applicants must demonstrate academic achievement financial need and aspire to a christian life style proof of acceptance when applying to an accredited university and complete an application form that includes information regarding past academic performance his her financial circumstances and their immediate_family and present a word essay detailing active involvement in a church other civic and school activities and awards as well as plans for college and the future an fafsa form or your financial statement is also needed all completed applications must be postmarked or submitted by mid spring unless otherwise noted through the counseling offices of y and z applicants may also submit materials to x addressed to your attention you will then coordinate with the y and z counseling offices respectively asking each school to present to your selection committee d candidates each year for consideration an independent scholarship committee appointed and governed by your trustees will handle the selection process and subsequent notification no disqualified_person by definition a family affiliate of either a trustee or a member of the selection committee will be eligible furthermore you have the power under the trust agreement to replace a committee member at any time the current selection committee is composed of two retired teachers a trustee and a minister of x criteria for selection are e academic achievement church volunteer activities and involvement at x or other area churches community activities school activities leadership employment awards honors letter catalog number 58263t e financial need your trustees are the only ones who will have access to the applicant's financial information and after review this information will be kept confidentially on file your trustees will provide a high level summary to the selection committee scholarship awards will be announced by early summer or within days of the close of the submission period students recipients will be assigned to the committee members for monitoring and mentoring students will be required to reapply each year for scholarship renewal to apply for a renewal students must submit by early spring the following your application renewal form citing continued attendance at an accredited university a personal essay of at least words stating the highlights of their college experience thus far ways in which their church experience continues to be important in their life and plans for the future a college transcript through the first semester of the current school year reflecting a gpa of dollar_figure or higher on a scale all funds will be disbursed directly to the financial aid departments at the respective universities on behalf of the recipients if a recipient's gpa falls below dollar_figure for the hours of college work completed you will continue the scholarship for the next semester and allow the recipient to ‘re-qualify’ before cancelling if a grantee is discharged for disciplinary reasons or withdraws from school the scholarship will be cancelled should a scholarship be cancelled and there is the unlikelihood that there is an unused portion of a funded scholarship remaining it will be treated as an interest free loan from you and will be expected to be repaid you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantee identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigations of grants you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a letter catalog number 58263t grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records lf you have questions please contact the person listed at the top of this letter sincerely letter catalog number 58263t director exempt_organizations letter catalog number 58263t
